 


113 HRES 608 EH: Condemning the senseless rampage and mass shooting that took place in Isla Vista, California, on Friday, May 23, 2014.
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 608 
In the House of Representatives, U. S.,

June 10, 2014
 
RESOLUTION 
Condemning the senseless rampage and mass shooting that took place in Isla Vista, California, on Friday, May 23, 2014. 
 
 
Whereas on May 23, 2014, a rampage and mass shooting took place in Isla Vista, California, a community adjacent to the University of California at Santa Barbara;
Whereas the people of the United States mourn the 6 innocent lives lost in this senseless tragedy, George Chen, 19, Katherine Breann Cooper, 22, Cheng James Yuan Hong, 20, Christopher Ross Michaels-Martinez, 20, Weihan David Wang, 20, Veronika Weiss, 19, all of whom were students at the University of California, Santa Barbara;
Whereas the people of the United States offer support to all the victims and their families, and wish the 13 injured full and speedy recoveries;
Whereas the brave response of law enforcement officials and other first responders prevented additional losses of life and further injury; and
Whereas the people of the United States call for a reduction of violence, deplore mass shootings, and stand with the survivors: Now, therefore, be it  
 
That the House of Representatives—
(1)condemns the senseless rampage and mass shooting that took place in Isla Vista, California, on May 23, 2014;
(2)offers condolences to the entire Isla Vista community and the University of California Santa Barbara community, as well as their families;
(3)recognizes that the healing process will be long and difficult for the Isla Vista and Santa Barbara communities;
(4)encourages a productive and thoughtful dialogue on all aspects of this senseless tragedy; 
(5)honors the selfless, dedicated service of the law enforcement officials and emergency response personnel who responded to the attack, preventing further loss of life and injury, and who continue to investigate the attack; and
(6)remains committed to working to help prevent tragedies like this from happening again.
 
Karen L. Haas,Clerk.
